Citation Nr: 1624677	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-04 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to December 1947.  He died in December 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to service connection for the cause of the Veteran's death.

In February 2014, the Board remanded for further development of the appellant's claim for service connection for the cause of the Veteran's death.  In September 2014, the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed this denied claim. 

In January 2016, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) by counsel for the Veteran and VA, finding that the Board erred insofar as it relied upon a September 2014 VA examination report that did not comply with the Board's February 2014 remand instructions, specifically the instruction to assume that the Veteran had been exposed to asbestos during service. The Court vacated the Board's decision denying entitlement to service connection for the cause of the Veteran's death and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Court granted the JMR, finding that the Board erred insofar as it relied upon an September 2014 VA examination report that did not comply with the Board's February 2014 remand instructions, specifically the instruction to assume that the Veteran had been exposed to asbestos during service.  Pursuant to the JMR, the Board finds that a remand is necessary to obtain an adequate VA examination that complies with the Board's February 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  The Board notes that the appellant has submitted new evidence since the JMR. However, the Board finds that an additional medical opinion is still needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from a qualified medical professional. (More than one opinion may be obtained, if required). This medical professional(s) should be provided with a full copy of the claims file, including this Remand, and a complete rationale should be provided for any opinion expressed.

The medical professional(s) should provide the following opinions: 

Is it as likely as not (50 percent probability or greater) that his in-service asbestos exposure caused or aggravated his Alzheimer's and/or dementia?  The medical professional should assume that the Veteran was exposed to asbestos during service.

Is it as least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was caused by or related to service?  

If the bilateral hearing loss was caused by or related to service, is it as least as likely as not that the Veteran's Alzheimer's disease was caused by or aggravated by his bilateral hearing loss?  The examiner should specifically comment on the March 2016 letter from Dr. G.K. on the relationship between bilateral hearing loss and Alzheimer's disease.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinions rendered. If the medical professional cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2. After obtaining the foregoing medical opinion, readjudicate the claim. If the claim remains denied provide the Appellant and her representative a supplemental statement of the case and allow time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




